Case: 10-40823     Document: 00511563125         Page: 1     Date Filed: 08/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 5, 2011
                                     No. 10-40823
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PABLO CARLOS RAMIREZ-CAMERON, also known as Pablo Ramirez-
Cameron, also known as Jose Lorenzo Spearman,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:09-CR-785-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Pablo Carlos Ramirez-Cameron challenges his guilty plea conviction and
30-month sentence on one count of attempted illegal reentry. The Government
has moved to dismiss the appeal, arguing that the waiver provision of Ramirez’s
plea agreement should be enforced. Ramirez argues that his waiver of appellate
rights is invalid because he was not advised that he could plead guilty without
waiving his rights.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40823   Document: 00511563125       Page: 2   Date Filed: 08/05/2011

                                  No. 10-40823

      A defendant may waive his statutory right to appeal as part of a valid plea
agreement if the waiver is knowing and voluntary. United States v. Melancon,
972 F.2d 566, 567-68 (5th Cir. 1992). To determine the effectiveness of a waiver,
this court conducts a two-step inquiry, asking (1) whether the waiver was
knowing and voluntary and (2) whether, under the plain language of the plea
agreement, the waiver applies to the circumstances at issue. United States v.
Bond, 414 F.3d 542, 544 (5th Cir. 2005). For a defendant’s waiver of his right
to appeal to be knowing and voluntary, the “defendant must know that he had
a right to appeal his sentence and that he was giving up that right.” United
States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994) (internal quotation marks and
citation omitted). As part of the plea colloquy, the district court must address
the defendant in open court and determine whether the defendant understands
the waiver. See FED. R. CRIM. P. 11(b)(1)(N).
      At his rearraignment, Ramirez acknowledged his signature on his plea
agreement and stated that his lawyer had explained the agreement to him. The
magistrate judge explained the terms of the waiver provision to Ramirez, who
indicated his understanding of the waiver provision and asked no questions. We
are therefore satisfied that Ramirez knowingly and voluntarily waived his right
to appeal his conviction and his sentence. See Portillo, 18 F.3d at 292.
      In view of the foregoing, the judgment of the district court is AFFIRMED.
All outstanding motions are DENIED.




                                        2